DETAILED ACTION
This Office action is responsive to the After-Final amendment filed December 29, 2020.  Claims 30 and 38 were amended. Claim 52 added. Claims 33 and 41 previously canceled. Claims 30-32, 34-40, and 42-52 are pending.
Applicant has amended the claims, thereby overcoming the 35 USC 251 rejection of claims 30 and 38 for improper recapture.
The declaration filed December 29, 2020 has been accepted, thereby the rejection of claims 30-45 under 35 U.S.C. 251 for declaration has been withdrawn.

Allowable Subject Matter
Claims 30-32, 34-40, and 42-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach a controller implemented by a processor configured to determine based on the information for the wireless communication according to a current wireless network state, a wireless communication mode, and to control the second hardware communication circuit to establish a wireless connection with the second device based on the information for wireless communication received from the first device through the first hardware communication circuit, wherein the controller is configured to establish the wireless connection in the determined wireless communication mode as recited in independent claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JALATEE WORJLOH/Primary Examiner, Art Unit 3992    



/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992